Citation Nr: 0933259	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  94-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbosacral strain with left sciatica 
from September 1, 1993 to December 21, 1994.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain with left sciatica and 
limitation of motion from December 22, 1994 to May 13, 1998.

3.  Entitlement to a rating in excess of 40 percent for 
service-connected lumbosacral strain with left sciatica and 
limitation of motion beginning on May 14, 1998.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant, K.N.
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran retired in August 1993 after more than 20 years 
of active duty service.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the RO in Huntington, West Virginia.  In 
December 1993, the RO granted service connection for 
lumbosacral strain with left sciatica, rated as 
noncompensable (0 percent disabling).  The Veteran appealed 
the issue of entitlement to an initial compensable 
evaluation, and his evaluation was subsequently increased to 
10 percent in September 1994, to 20 percent by rating action 
dated in February 1997, and to 40 percent by rating action 
dated in January 2000.  Since these increases did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  In June 2000, the RO denied the 
Veteran's claim for a TDIU.  In September 1996, January 1999, 
January 2001, July 2003, and March 2009, the Board remanded 
one or both of the claims for additional development.  

In June 2009, the Veteran was afforded a hearing before April 
Maddox, who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The most recent examination report of record is a VA 
examination report, dated in October 2002.  In July 2003, the 
Board remanded the claim for an increased initial rating, 
noting that the criteria for rating the Veteran's disability 
had changed since his last examination report.  See 67 Fed. 
Reg. 54345- 54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; 
see also 68 Fed. Reg. 51454- 51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  The Board determined that 
the October 2002 VA examination report was inadequate for 
evaluation under the new criteria.  

There are indications that in 2006, the Veteran informed VA 
that he refused to be examined at a VA facility in Pittsburg, 
and it is not entirely clear whether or not the Veteran was 
ever scheduled for an examination.  In any event, another 
examination report is not of record.  

At his hearing, held in June 2009, the Veteran testified that 
he was never notified that he had been scheduled for an 
examination, and he stated that he would attend an 
examination if one were to be scheduled in the future.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on a veteran, as 
a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Under the circumstances, the Veteran should be afforded 
another examination of his lumbar spine.  

With regard to the claim for a TDIU, the Board finds that 
this issue is "inextricably intertwined" with the issue of 
entitlement to an increased initial rating for the Veteran's 
service-connected  lumbosacral strain with left sciatica and 
limitation of motion.  See generally Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, adjudication of this claim must be 
deferred.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his low back and sciatic 
symptoms, since August 2008 (i.e., since 
the most recent VA treatment reports of 
record), that are not currently 
associated with the claims files.  After 
securing any necessary releases, obtain 
these records of treatment.  

2.  Thereafter, make arrangements for the 
Veteran to be afforded a VA examination 
of his lumbar spine.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected 
lumbosacral strain with left sciatica and 
limitation of motion.

The examiner should identify any 
orthopedic and neurological findings (and 
identify any nerves involved) related to 
the service-connected disability and 
fully describe the extent and severity of 
those symptoms.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."  

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

3.  The RO/AMC should readjudicate the 
issues on appeal, with the claim for an 
increased initial evaluation for lumbar 
strain with left sciatica and limitation 
of motion to include application of both 
the old and new rating criteria.  If 
either of the determinations remains 
unfavorable to the appellant, he should 
be provided with a SSOC that addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




